Exhibit 10.41


STOCK PURCHASE AGREEMENT




THIS STOCK PURCHASE AGREEMENT is entered into as of June 29, 2007, by and among
BPO Management Services, Inc., a Delaware corporation (the “Buyer”), Human
Resource Micro-Systems, Inc., a California corporation (the “Target” or the
“Company”), and Donald C. Helt and Bridget B. Helt, as trustees of the Donald C.
and Bridget B. Helt Revocable Trust dated April 24, 2003 (collectively, the
“Sellers”). The Company, the Buyer and the Sellers are referred to collectively
herein as the “Parties.” The Parties hereto agree as follows:


RECITALS



 
A.
The Sellers own all of the outstanding capital stock of the Target.




 
B.
Subject to the terms and conditions of this Agreement, the Buyer will purchase
from the Sellers, and the Sellers will sell to the Buyer, all of the outstanding
capital stock of the Target in return for cash and the issuance of shares of
Buyer Stock, as defined below.



NOW, THEREFORE, in consideration of the premises and the mutual promises herein
made, and in consideration of the representations, warranties, and covenants
herein contained, the Parties agree as follows.


1. Definitions.


“Accredited Investor” has the meaning set forth in Regulation D promulgated
under the Securities Act.


“Adverse Consequences” means all actions, suits, proceedings, hearings,
investigations, charges, complaints, claims, demands, injunctions, judgments,
orders, decrees, rulings, damages, dues, penalties, fines, costs, amounts paid
in settlement, Liabilities, obligations, Taxes, liens, losses, expenses, and
fees, including court costs and reasonable attorneys’ fees and expenses
provided, however, that in no event shall Adverse Consequences mean or include
consequential, indirect, special or punitive damages.


“Affiliate” has the meaning set forth in Rule 12b-2 of the regulations
promulgated under the Securities Exchange Act.


“Buyer” has the meaning set forth in the preface above.


“Buyer Stock” means the stock issued by the Buyer as provided for in Section
2(b) herein.


“Closing” has the meaning set forth in Section 2(c) below.


“Closing Date” has the meaning set forth in Section 2(c) below.
 
-1-

--------------------------------------------------------------------------------



 
“Code” means the Internal Revenue Code of 1986, as amended.


“Confidential Information” means any proprietary information concerning the
businesses and affairs of the Target that is not already generally available to
the public or in the human resources information systems industry; for
clarification, “Confidential Information” shall not include “know-how” that is
useful in the human resources information systems industry but either (i) is not
proprietary to Target or (ii) does not contain any confidential information of
Target.


“Consulting Agreement” means the Consulting Agreement in the form attached
hereto as Exhibit A.


“Disclosure Schedule” means the disclosure schedule delivered by the Sellers to
the Buyer on the date hereof.


“Employee Benefit Plan” means any “employee benefit plan” (as such term is
defined in ERISA §3(3)) and any other material employee benefit plan, program or
arrangement of any kind.


“Employee Pension Benefit Plan” has the meaning set forth in ERISA §3(2).


“Employee Welfare Benefit Plan” has the meaning set forth in ERISA §3(1).


“Environmental, Health, and Safety Requirements” shall mean all federal, state,
local and foreign statutes, regulations, ordinances and other provisions having
the force or effect of law, all judicial and administrative orders and
determinations, all contractual obligations and all common law concerning public
health and safety, worker health and safety, and pollution or protection of the
environment, including without limitation all those relating to the presence,
use, production, generation, handling, transportation, treatment, storage,
disposal, distribution, labeling, testing, processing, discharge, release,
threatened release, control, or cleanup of any hazardous materials, substances
or wastes, chemical substances or mixtures, pesticides, pollutants,
contaminants, toxic chemicals, petroleum products or byproducts, asbestos,
polychlorinated biphenyls, noise or radiation, each as amended and as now or
hereafter in effect.
 
“Escrow Agreement” means the Escrow Agreement in the form attached hereto as
Exhibit C.


“Excluded Loans” means all loans owed to Sellers and any former shareholders of
Target, all accrued bonuses and shareholder distributions payable to Sellers and
all other obligations owed to any Sellers or any other shareholders of Target
(but not including standard payroll payable in the Ordinary Course of Business).


“Financial Statements” has the meaning set forth in Section 4(d) below.


“Indemnified Party” has the meaning set forth in Section 8(e) below.
 
-2-

--------------------------------------------------------------------------------



 
“Indemnifying Party” has the meaning set forth in Section 8(e) below.


“Intellectual Property” means (a) all inventions (whether patentable or
unpatentable and whether or not reduced to practice), all improvements thereto,
and all patents, patent applications, and patent disclosures, together with all
reissuances, continuations, continuations-in-part, revisions, extensions, and
reexaminations thereof, (b) all trademarks, service marks, trade dress, logos,
trade names, and corporate names, together with all translations, adaptations,
derivations, and combinations thereof and including all goodwill associated
therewith, and all applications, registrations, and renewals in connection
therewith, (c) all copyrightable works, all copyrights, and all applications,
registrations, and renewals in connection therewith, (d) all mask works and all
applications, registrations, and renewals in connection therewith, (e) all trade
secrets and confidential business information (including ideas, research and
development, know-how, formulas, compositions, manufacturing and production
processes and techniques, technical data, designs, drawings, specifications,
customer and supplier lists, pricing and cost information, and business and
marketing plans and proposals), (f) all computer software, including, without
limitation, all source code and data and related documentation, (g) all other
proprietary rights, and (h) all copies and tangible embodiments thereof (in
whatever form or medium).


“Knowledge” means actual knowledge.


“Liability” means any liability (whether known or unknown, whether asserted or
unasserted, whether absolute or contingent, whether accrued or unaccrued,
whether liquidated or unliquidated, and whether due or to become due), including
any liability for Taxes.


“Material Adverse Effect” means, with respect to the Target, a material adverse
effect on the business, assets (including intangible assets), financial
condition, or results of operations of the Target that is in excess of $25,000;
provided, however, that “Material Adverse Effect” shall exclude the effects of
(i) economic factors affecting the economy as a whole or the enterprise software
industry generally, (ii) the announcement or pendency of the transactions
contemplated by this Agreement, and (iii) Target’s and Sellers’ compliance with
the terms of, or taking any action contemplated or permitted by, this Agreement.


“Most Recent Balance Sheet” means the balance sheet contained within the Most
Recent Financial Statements.


“Most Recent Financial Statements” has the meaning set forth in Section 4(d)
below.


“Most Recent Fiscal Month End” means May 31, 2007.


“Ordinary Course of Business” means the ordinary course of the Company’s
business consistent with the Company’s past custom and practice.


“Party” has the meaning set forth in the preface above.
 
-3-

--------------------------------------------------------------------------------



 
“Person” means an individual, a partnership, a corporation, an association, a
joint stock company, a trust, a joint venture, an unincorporated organization,
or a governmental entity (or any department, agency, or political subdivision
thereof).


“Prohibited Transaction” has the meaning set forth in ERISA §406 and Code §4975.


“Purchase Price” has the meaning set forth in Section 2(b) below.


“Registration Rights Agreement” means the Registration Rights Agreement in the
form attached hereto as Exhibit B.


“Reportable Event” has the meaning set forth in ERISA §4043.


“Securities Act” means the Securities Act of 1933, as amended.


“Securities Exchange Act” means the Securities Exchange Act of 1934, as amended.


“Security Interest” means any mortgage, pledge, lien, encumbrance, charge, or
other security interest, other than (a) mechanic’s, materialmen’s, and similar
liens, (b) liens for Taxes not yet due and payable or for Taxes that the
taxpayer is contesting in good faith through appropriate proceedings, (c)
purchase money liens and liens securing rental payments under capital lease
arrangements, and (d) other liens arising in the Ordinary Course of Business and
not incurred in connection with the borrowing of money.


“Seller” or “Sellers” has the meaning set forth in the preface above.


“Target” has the meaning set forth in the preface above.


“Target Shares” means the shares of the common stock of the Target.


“Tax” means any federal, state, provincial, local, or foreign income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental (including taxes under Code §59A),
customs duties, capital stock, franchise, profits, withholding, social security
(or similar), unemployment, disability, real property, personal property, sales,
use, transfer, registration, value added, alternative or add-on minimum,
estimated, or other tax of any kind whatsoever, including any interest, penalty,
or addition thereto, whether disputed or not.


“Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.


2. Purchase and Sale of Target Shares.


(a) Basic Transaction. On and subject to the terms and conditions of this
Agreement, the Buyer agrees to purchase from each of the Sellers, and each of
the Sellers agrees to sell to the Buyer, all of the Target Shares at the
Closing, for the consideration specified below in this Section 2.
 
-4-

--------------------------------------------------------------------------------



 
(b) Purchase Price. The Buyer agrees to pay to the Sellers the following
consideration for the sale of the Target Shares (the “Purchase Price”): (i) at
the Closing, One Million One Hundred Thousand Dollars ($1,100,000), payable by
wire transfer or delivery of other immediately available funds (the “Closing
Payment”); plus (ii) Five Hundred Thousand Dollars ($500,000), due and payable
by wire transfer or delivery of other immediately available funds on the first
anniversary of the Closing (the “Deferred Payment”); plus (iii) at the Closing,
issuance of and delivery to Sellers of a stock certificate for Three Hundred
Eighty-Four Thousand Nine Hundred Sixty-Eight (384,968) shares of restricted
common stock of Buyer (the “Buyer Stock”), which the parties agree have an
aggregate value of $400,000, based on the volume-weighted average of the OTC
Bulletin Board closing bid price of the Buyer’s common stock, par value $0.01
per share (the “Common Stock”), during the ten (10) consecutive trading days
immediately preceding, but not including, the Closing Date. The Purchase Price
and the Closing Payment shall be reduced, dollar for dollar, to the extent that
the Closing Net Equity of the Target is less than $80,000, and the Purchase
Price and the Closing Payment shall be increased, dollar for dollar, to the
extent that the Closing Net Equity of the Target is more than $140,000. By way
of clarification, notwithstanding any provision in this Agreement to the
contrary, there shall be no increase in the Purchase Price unless the Closing
Net Equity of the Target exceeds $140,000 and in such case such increase shall
only be the amount that is in excess of $140,000 (the “Limitations”). “Closing
Net Equity” means, determined as of the Closing and using accounting principles
consistent with those used in preparing the Financial Statements, the positive
difference of (i) the sum of the Target’s cash and cash equivalents, accounts
receivable, inventory and prepaid expenses, less (ii) the sum of the Target’s
deferred maintenance, accounts payable, accrued payroll and payroll related
expenses, loans payable and all other liabilities except for Excluded Loans. The
determination of Closing Net Equity for purposes of payment of the Closing
Payment at the Closing shall be based upon Target’s estimated balance sheet as
of the Closing, as delivered to Buyer by Target no later than the business day
immediately preceding the Closing Date. No later than ten (10) days after the
Closing, the Sellers shall deliver to Buyer a final balance sheet of Target as
of the Closing (the “Updated Balance Sheet”). If the final balance sheet
reflects any change in Closing Net Equity, then, within three (3) business days
after the delivery of the final balance sheet, the parties shall “true up” the
Closing Payment as follows: subject to the Limitations described above, if the
Closing Net Equity is greater on the final balance sheet than on the estimated
balance sheet, Buyer shall pay the Sellers the difference; and if the Closing
Net Equity is lower on the final balance sheet than on the estimated balance
sheet, the Sellers shall pay Buyer the difference. 


No later than the business day prior to the Closing, the Sellers may request in
writing that, at the Closing, Buyer pay a specific dollar amount from the
Closing Payment as a contribution to the Target’s capital, in order to
facilitate Target’s payment of obligations to be satisfied as of the Closing,
including without limitation Excluded Loans. If the Sellers make such a request,
then Buyer will make such capital contribution by wire transfer or delivery of
other immediately available funds to Target, and the Closing Payment and the
Purchase Price shall be reduced in the amount of the capital contribution.
 
-5-

--------------------------------------------------------------------------------



 
At the Closing, Buyer shall deposit cash in the amount of the Deferred Payment
into an interest-bearing escrow (“Escrow”) to be held by U.S. Bank National
Association (“Escrow Holder”) located in Los Angeles, California. All interest
accruing in such Escrow shall be for the benefit of Buyer. Such Deferred Payment
shall be held by Escrow Holder until the Deferred Payment is otherwise due
hereunder, subject to Buyer’s right to offset and reduce the Deferred Payment in
accordance with Section 8(h) of this Agreement. The Escrow shall be governed by
the Escrow Agreement, which the Buyer and Seller shall execute at the Closing,
and the Buyer shall cause Escrow Holder to execute at the Closing.


(c) The Closing. The closing of the transactions contemplated by this Agreement
(the “Closing”) shall take place upon the execution of this Agreement by the
parties hereto. The actual date and time of the Closing shall be the “Closing
Date.” At the Closing, the Parties shall deliver the items described in Section
7 below.


3. Representations and Warranties Concerning the Transaction.


(a) Representations and Warranties of the Sellers and the Company. Each of the
Sellers and the Company represent and warrant to the Buyer that the statements
contained in this Section 3(a) are correct and complete as of the date of this
Agreement, except as set forth in the Disclosure Schedule.


(i) Authorization of Transaction. The Sellers and the Company each have full
power and authority, and the Company has full corporate power and authority, to
execute and deliver this Agreement and to perform his, her or its obligations
hereunder. The execution, delivery and performance of this Agreement and the
Exhibits hereto have been authorized by all necessary action on behalf of the
Company, including its board of directors and shareholders, and the Company has
delivered to Buyer reasonably satisfactory evidence thereof. This Agreement and
the Exhibits constitutes the valid and legally binding obligation of the Sellers
and the Company, enforceable in accordance with their terms and conditions,
except the enforceability of the Agreement and the Exhibits (A) may be subject
to or limited by bankruptcy, insolvency, reorganization, arrangement, moratorium
or other similar laws relating to or affecting the rights of creditors and (B)
is subject to general principles of equity (including the possibility of
unavailability of specific performance or injunctive relief), regardless of
whether considered in a proceeding in equity or at law.


(ii) Noncontravention. Except as disclosed in Section 3(a)(ii) of the Disclosure
Schedule, neither the execution and the delivery of this Agreement, nor the
consummation of the transactions contemplated hereby, will (A) violate any
constitution, statute, regulation, rule, injunction, judgment, order, decree,
ruling, charge, or other restriction of any government, governmental agency, or
court to which the Sellers or Company is subject or, any provision of the
Company’s articles of incorporation or bylaws, or (B) conflict with, result in a
breach of, constitute a default under, result in the acceleration of, create in
any party the right to accelerate, terminate, modify, or cancel, or require any
notice under any agreement, contract, lease, license, instrument, or other
arrangement to which the Sellers or Company is a party or by which he, she or it
is bound or to which any of his, her or its assets is subject. The Sellers and
the Company do not need to give any notice to, make any filing with, or obtain
any authorization, consent, or approval of any government or governmental agency
in order for the Parties to consummate the transactions contemplated by this
Agreement.
 
-6-

--------------------------------------------------------------------------------



 
(iii) Brokers’ Fees. The Sellers and the Company have not engaged any broker,
finder or similar agent, other than Corum Group Ltd. (represented by Ward
Carter) (“Corum”), in connection with the transactions contemplated by this
Agreement. The Sellers and the Company are not obligated to pay any commissions
or brokers’ fees, other than the transaction fee owing to Corum, in connection
with the transactions contemplated by this Agreement. The Buyer will not become
responsible for any such fees or commissions based upon the actions or omissions
of Sellers, the Company or their respective representatives.


(iv) Investment. The Sellers (A) understand that the Buyer Stock has not been
and, except as contemplated by the Registration Rights Agreement, will not be
registered under the Securities Act, or any other securities laws or under any
state or provincial securities laws, and are being offered and sold in reliance
upon federal and state exemptions for transactions not involving any public
offering, (B) are acquiring the Buyer Stock solely for their own account for
investment purposes, and not with a view to the distribution thereof, (C) are
sophisticated investors with knowledge and experience in business and financial
matters, (D) have received certain information concerning the Buyer, and have
had the opportunity to obtain additional information as desired in order to
evaluate the merits and the risks inherent in holding the Buyer Stock, (E) are
able to bear the economic risk and lack of liquidity inherent in holding the
Buyer Stock; and (F) are Accredited Investors.


(v) Target Shares. Sellers hold of record and own beneficially all of the Target
Shares, free and clear of any restrictions on transfer (other than any
restrictions under the Securities Act and state securities laws, Taxes, Security
Interests, options, warrants, purchase rights, contracts, commitments, equities,
claims, and demands). No Seller is a party to any option, warrant, purchase
right, or other contract or commitment that could require such Seller to sell,
transfer, or otherwise dispose of any capital stock of the Target (other than
this Agreement). No Seller is a party to any voting trust, proxy, or other
agreement or understanding with respect to the voting of any capital stock of
the Target.


(vi) Sellers’ Investigation and Due Diligence. With respect to the purchase of
the Buyer Stock by the Sellers as provided for in this Agreement, each of the
Sellers:



 
(A)
are knowledgeable and sophisticated investors experienced in business matters;

 

 
(B)
are not relying on any oral representation of any Buyer or Buyer’s agents,
attorneys or certified public accountants; and

 

 
(C)
subject to Buyer’s warranties, representations and indemnity obligations set
forth in this Agreement (which shall supersede this Section 3(a)(vi)(C) in the
event of any conflict), shall rely upon their own investigation, analysis and
due diligence concerning Buyer and Buyer’s business.

 
-7-

--------------------------------------------------------------------------------



 
(b) Representations and Warranties of the Buyer. The Buyer represents and
warrants to the Sellers that the statements contained in this Section 3(b) are
correct and complete as of the date of this Agreement.


(i) Authorization of Transaction. The Buyer has full power and authority
(including full corporate power and authority) to execute and deliver this
Agreement and to perform its obligations hereunder. The execution, delivery and
performance of this Agreement and the Exhibits hereto have been authorized by
all necessary action on behalf of the Buyer, including its board of directors,
and the Buyer has delivered to Sellers reasonably satisfactory evidence thereof.
This Agreement and the Exhibits constitute the valid and legally binding
obligation of the Buyer, enforceable in accordance with their terms and
conditions. Except as provided for in the Registration Rights Agreement, and
except as required under the Securities Act and applicable regulations
thereunder, the Buyer need not give any notice to, make any filing with, or
obtain any authorization, consent, or approval of any government or governmental
agency in order to consummate the transactions contemplated by this Agreement.


(ii) Noncontravention. Neither the execution and the delivery of this Agreement,
nor the consummation of the transactions contemplated hereby, will (A) violate
any constitution, statute, regulation, rule, injunction, judgment, order,
decree, ruling, charge, or other restriction of any government, governmental
agency, or court to which the Buyer is subject or any provision of its
certificate of incorporation or bylaws, or (B) conflict with, result in a breach
of, constitute a default under, result in the acceleration of, create in any
party the right to accelerate, terminate, modify, or cancel, or require any
notice under any agreement, contract, lease, license, instrument, or other
arrangement to which the Buyer is a party or by which it is bound or to which
any of its assets is subject.


(iii) Brokers’ Fees. The Buyer has not engaged any broker, finder or similar
agent in connection with the transactions contemplated by this Agreement. The
Buyer is not obligated to pay any fees or commissions to any broker, finder, or
agent with respect to the transactions contemplated by this Agreement. Neither
Sellers nor the Company will become responsible for any such fees or commissions
based upon the actions or omissions of Buyer or its representatives.


(iv) Investment. The Buyer (A) understands that the Target Shares have not been,
and will not be, registered under the Securities Act, or under any state
securities laws, and are being offered and sold in reliance upon federal and
state exemptions for transactions not involving any public offering, (B) is
acquiring the Target Shares solely for its own account for investment purposes,
and not with a view to the distribution thereof, (C) is a sophisticated investor
with knowledge and experience in business and financial matters, (D) has
received certain information concerning the Sellers and the Target and has had
the opportunity to obtain additional information as desired in order to evaluate
the merits and the risks inherent in holding the Target Shares, (E) is able to
bear the economic risk and lack of liquidity inherent in holding the Target
Shares and (F) is an Accredited Investor.
 
-8-

--------------------------------------------------------------------------------



 
(v) Buyer’s Investigation and Due Diligence. With respect to the purchase of the
Target Shares by the Buyer as provided for in this Agreement, Buyer:


(A) is a knowledgeable and sophisticated investor experienced in business
matters;
 
(B) is not relying on any oral representation of any Seller or any of Sellers’
or Target’s agents, attorneys or certified public accountants; and
 
(C) subject to Sellers’ warranties, representations and indemnity obligations
set forth in this Agreement (which shall supersede this Section 3(b)(v)(C) in
the event of any conflict), shall rely upon its own investigation, analysis and
due diligence concerning Seller and Seller’s business.


4. Representations and Warranties Concerning the Target. The Sellers and the
Company each represent and warrant to the Buyer that the statements contained in
this Section 4 are correct and complete as of the date of this Agreement (except
as to the statements as to the Updated Balance Sheet in Section 4(d), which
shall be correct and complete as of the date the Updated Balance Sheet is
delivered), except as set forth in the Disclosure Schedule.


(a) Organization, Qualification, and Corporate Power. The Target is a
corporation duly organized, validly existing, and in good standing under the
laws of the State of California. The Target is not qualified to conduct business
as a foreign corporation under the laws of any other jurisdiction. There is no
other jurisdiction in which the Target is required to qualify to conduct
business as a foreign corporation in which Target’s failure to so qualify has a
Material Adverse Effect on the Company. The Target has full corporate power and
authority and all licenses, permits, and authorizations necessary to carry on
the businesses in which it is engaged and to own and use the properties owned
and used by it. Section 4(a) of the Disclosure Schedule lists the directors and
officers of the Target. Target has delivered to the Buyer correct and complete
copies of the Target’s articles of incorporation and bylaws (as amended to
date). The minute books (containing the records of meetings of the shareholders,
the board of directors, and any committees of the board of directors), the stock
certificate books, and the stock record books of Target are correct and complete
in all material respects. Target is not in default under or in violation of any
provision of its articles of incorporation or bylaws.


(b) Capitalization. The entire authorized capital stock of the Target consists
of 50,000 common shares, and no Target Shares are held in treasury. There are
50,000 Target Shares issued and outstanding, all of which are held of record by
Sellers, have been duly authorized, and are validly issued, fully paid, and
nonassessable. There are no outstanding or authorized options, warrants,
purchase rights, subscription rights, conversion rights, exchange rights, or
other contracts or commitments that could require the Target to issue, sell, or
otherwise cause to become outstanding any of its capital stock. Except as set
forth in Section 4(b) of the Disclosure Schedule, there are no outstanding or
authorized stock appreciation, phantom stock, profit participation, or similar
rights with respect to the Target. There are no voting trusts, proxies, or other
agreements or understandings with respect to the voting of the capital stock of
the Target.
 
-9-

--------------------------------------------------------------------------------



 
(c) Title to Assets. The Target has good and marketable title to, or a valid
leasehold interest in, the properties and assets used by the Target that are
either located on its premises, or shown on the Most Recent Balance Sheet or
acquired after the date thereof, free of liens and encumbrances except (i) as
disclosed in Section 4(c) of the Disclosure Schedule, and (ii) properties and
assets disposed of by the Target in the Ordinary Course of Business since the
date of the Most Recent Balance Sheet.


(d) Financial Statements. Section 4(d) of the Disclosure Schedule contains the
following unaudited financial statements (collectively, the “Financial
Statements”): (i) unaudited balance sheets and statements of income as of and
for the fiscal years ended May 31, 2005 and May 31, 2006 for Target; and (ii)
unaudited balance sheets and statements of income as of and for the fiscal year
ended May 31, 2007 for the Target (the “Most Recent Financial Statements”). The
Financial Statements present fairly the financial condition of the Target as of
such dates and the results of operations of the Target for such periods and have
been prepared using a consistent method of accounting. The Updated Balance Sheet
will, when delivered to the Buyer, present fairly the financial condition of the
Target as of the Closing Date and will have been prepared using a method of
accounting consistent with the method used in preparation of the Financial
Statements.


(e) Events Subsequent to May 31, 2007. Except as indicated in Section 4(e) of
the Disclosure Schedule, to the Sellers’ Knowledge, since May 31, 2007, no event
has occurred, or condition has existed, that has caused or constituted a
Material Adverse Effect. Without limiting the generality of the foregoing, since
that date:


(i) Target has not sold, leased, transferred, or assigned any of its assets,
tangible or intangible, other than in the Ordinary Course of Business;


(ii) Target has not entered into any agreement, contract, lease, or license (or
series of related agreements, contracts, leases, and licenses) either (A)
involving more than $25,000 or (B) outside the Ordinary Course of Business;


(iii) No party (including the Target) has accelerated, terminated, modified, or
cancelled any agreement, contract, lease, or license (or series of related
agreements, contracts, leases, and licenses) involving more than $25,000 to
which Target is a party or is bound;


(iv) Target has not imposed any Security Interest upon any of its assets,
tangible or intangible;
 
-10-

--------------------------------------------------------------------------------



 
(v) Target has not made any capital expenditure (or series of related capital
expenditures) either (A) in the amount of more than $25,000 or (B) outside the
Ordinary Course of Business;


(vi) Target has not made any capital investment in, any loan to, or any
acquisition of the securities or assets of, any other Person (or series of
related capital investments, loans, and acquisitions) either (A) in the amount
of more than $25,000, or (B) outside the Ordinary Course of Business;


(vii) Target has not issued any note, bond, or other debt security or created,
incurred, assumed, or guaranteed any indebtedness for borrowed money or
capitalized lease obligation in the amount of more than $25,000 in the
aggregate;


(viii) Target has not delayed or postponed the payment of accounts payable and
other Liabilities outside the Ordinary Course of Business;


(ix) Target has not cancelled, compromised, waived, or released any right or
claim (or series of related rights and claims) either (A) in the amount of more
than $25,000 or (B) outside the Ordinary Course of Business;


(x) Target has not granted any license or sublicense of any rights under or with
respect to any Intellectual Property outside the Ordinary Course of Business;


(xi) There has been no change made or authorized in the articles of
incorporation or bylaws of Target;


(xii) Target has not issued, sold, or otherwise disposed of any of its capital
stock, or granted any options, warrants, or other rights to purchase or obtain
(including upon conversion, exchange, or exercise) any of its capital stock;


(xiii) Target has not declared, set aside, or paid any dividend or made any
distribution with respect to its capital stock, or redeemed, purchased, or
otherwise acquired any of its capital stock for consideration other than cash; 


(xiv) Target has not experienced any material damage, destruction, or loss
(whether or not covered by insurance) to its property;


(xv) Other than Excluded Loans, an accurate and complete list of which is set
forth in Section 4(e) of the Disclosure Schedule, all of which shall be paid in
full by Target prior to the Closing, Target has not made any loan to, or entered
into any other transaction with, any of its directors, officers, or employees
outside the Ordinary Course of Business;


(xvi) Target has not entered into any employment contract or collective
bargaining agreement, written or oral, or modified the terms of any such
existing contract or agreement;
 
-11-

--------------------------------------------------------------------------------



 
(xvii) Target has not granted any increase in the base compensation of any of
its directors, officers, or employees outside the Ordinary Course of Business,
provided, however, that Target may pay bonuses to the Sellers prior to the
Closing;


(xviii) Other than as contemplated by this Agreement, Target has not adopted,
amended, modified, or terminated any bonus, profit-sharing, incentive,
severance, or other plan, contract, or commitment for the benefit of any of its
directors, officers, and employees (or taken any such action with respect to any
other Employee Benefit Plan);


(xix) Target has not made any other change in employment terms for any of its
directors, officers, or employees outside the Ordinary Course of Business;


(xx) Target has not made or pledged to make any charitable or other capital
contribution outside the Ordinary Course of Business;


(xxi) other than the transactions contemplated by this Agreement, there has not
been any other material occurrence, event, incident, action, failure to act, or
transaction outside the Ordinary Course of Business involving Target; and


(xxii) Target has not committed to any of the foregoing.


(f) Undisclosed Liabilities. Except as set forth in Section 4(f) of the
Disclosure Schedule, Target does not have any Liabilities except for (A)
Liabilities set forth in the Most Recent Balance Sheet, and (B) Liabilities that
have arisen after the Most Recent Fiscal Month End in the Ordinary Course of
Business.


(g) Legal Compliance. Target has complied with all applicable laws (including
rules, regulations, codes, plans, injunctions, judgments, orders, decrees,
rulings, and charges thereunder) of federal, state, local, and foreign
governments (and all agencies thereof), and no investigation, charge, complaint,
claim, has been filed or commenced against it alleging any failure so to comply.
No action, suit, proceeding, hearing, demand, or notice has been filed or
commenced, and served, against Target alleging any failure so to comply.


(h) Tax Matters. Except as indicated in Section 4(h) of the Disclosure Schedule:


(i) Target has filed all Tax Returns that it was required to file. All such Tax
Returns were correct and complete in all material respects. All Taxes owed by
Target (whether or not shown on any Tax Return) have been paid or adequate
reserves for such Taxes have been recorded on the Target’s books and records.
Target currently is not the beneficiary of any extension of time within which to
file any Tax Return. To the Sellers’ Knowledge, no claim has ever been made by
an authority in a jurisdiction where Target does not file Tax Returns that it is
or may be subject to taxation by that jurisdiction. There are no Security
Interests on any of the assets of Target that arose in connection with any
failure (or alleged failure) to pay any Tax.
 
-12-

--------------------------------------------------------------------------------



 
(ii) Target has withheld and paid all Taxes required to have been withheld and
paid in connection with amounts paid or owing to any employee or independent
contractor.


(iii) Sellers do not have Knowledge that any Tax authority will assess any
additional Taxes for any period for which Tax Returns have been filed. There is
no dispute or claim concerning any Tax Liability of Target either (A) asserted
in writing to the Target or the Sellers by any Tax authority, or (B) as to which
any of the Sellers has Knowledge based upon personal contact with any agent of
such authority. The Sellers have delivered to the Buyer correct and complete
copies of all federal income Tax Returns, examination reports, and statements of
deficiencies assessed against or agreed to by Target since December 31, 1999.


(iv) Target has not waived any statute of limitations in respect of Taxes or
agreed to any extension of time with respect to a Tax assessment or deficiency.


(i) Real Property. The Company does not own any real property. Section 4(i) of
the Disclosure Schedule contains a list of all leases for real property to which
the Company is a party, the square footage leased with respect to each lease and
the expiration date of each lease. These leases are valid and enforceable and
are not in default. The Company does not sublease to any other person any of the
real property that the Company leases. To the Seller’s Knowledge, the real
property leased or occupied by the Company, the improvements located thereon,
and the furniture, fixtures and equipment relating thereto (including plumbing,
heating, air conditioning and electrical systems), conform to any and all
applicable health, fire, safety, zoning, land use and building laws, ordinances
and regulations. There are no outstanding contracts made by the Company for any
improvements made to the real property leased or occupied by the Company that
have not been paid for. The Sellers have delivered to the Buyer correct and
complete copies of the leases listed in Section 4(i) of the Disclosure Schedule
(as amended to date). With respect to each lease listed in Section 4(i) of the
Disclosure Schedule:


(A) to the Sellers’ Knowledge, the lease is legal, valid, binding, enforceable,
and in full force and effect, except for the following (the “Exception”): the
enforceability of the lease (1) may be subject to or limited by bankruptcy,
insolvency, reorganization, arrangement, moratorium or other similar laws
relating to or affecting the rights of creditors and (2) is subject to general
principles of equity (including the possibility of unavailability of specific
performance or injunctive relief), regardless of whether considered in a
proceeding in equity or at law;


(B) to the Sellers’ Knowledge, the lease will continue to be legal, valid,
binding, enforceable, and in full force and effect on identical terms following
the consummation of the transactions contemplated hereby, subject to the
Exception;


(C) to the Sellers’ Knowledge, no party to the lease is in breach or default,
and no event has occurred which, with notice or lapse of time, would constitute
a breach or default or permit termination, modification, or acceleration
thereunder;
 
-13-

--------------------------------------------------------------------------------



 
(D) no party to the lease has repudiated any provision thereof;


(E) there are no disputes, oral agreements, or forbearance programs in effect as
to the lease; and


(F) Target has not assigned, transferred, conveyed, mortgaged, deeded in trust,
or encumbered any interest in the leasehold.


(j) Intellectual Property. Except as indicated on Section 4(j) of the Disclosure
Schedule:


(i) Target owns or has the right to use pursuant to license, sublicense,
agreement, or permission all Intellectual Property used in the operation of the
businesses of the Target as presently conducted. Each item of Intellectual
Property owned or used by Target immediately prior to the Closing will be owned
or available for use by the Target on identical terms and conditions immediately
subsequent to the Closing hereunder. To Sellers’ Knowledge, Target has taken
reasonable action to maintain and protect each item of Intellectual Property
that it owns or uses.
 
(ii) Target has not interfered with, infringed upon, misappropriated, or
otherwise come into conflict with any Intellectual Property rights of third
parties. The Sellers have not received any charge, complaint, claim, demand, or
notice alleging any such interference, infringement, misappropriation, or
violation (including any claim that Target must license or refrain from using
any Intellectual Property rights of any third party). To the Sellers’ Knowledge,
no third party has interfered with, infringed upon, misappropriated, or
otherwise come into conflict with any Intellectual Property rights of Target.


(iii) Section 4(j)(iii) of the Disclosure Schedule identifies each patent or
registration which has been issued to Target with respect to any of its
Intellectual Property, identifies each pending patent application or application
for registration which Target has made with respect to any of its Intellectual
Property, and identifies each license, agreement, or other permission which
Target has granted to any third party with respect to any of its Intellectual
Property (together with any exceptions). The Sellers have delivered to the Buyer
correct and complete copies of all such patents, registrations, applications,
licenses, agreements, and permissions (as amended to date). Section 4(j)(iii) of
the Disclosure Schedule also identifies each trade name or unregistered
trademark used by Target in connection with any of its businesses. With respect
to each item of Intellectual Property required to be identified in Section
4(j)(iii) of the Disclosure Schedule:


(A) with respect to owned Intellectual Property, the Target possess all right,
title, and interest in and to the item, free and clear of any Security Interest,
license, or other restriction;


(B) the item is not subject to any outstanding injunction, judgment, order,
decree, ruling, or charge;
 
-14-

--------------------------------------------------------------------------------



 
(C) no action, suit, proceeding, hearing, investigation, charge, complaint,
claim, or demand is pending or, to the Sellers’ Knowledge, is threatened that
challenges the legality, validity, enforceability, use, or ownership of the
item; and


(D) other than pursuant to standard software licenses entered into in the
Ordinary Course of Business, the Target has not agreed to indemnify any Person
for or against any interference, infringement, misappropriation, or other
conflict with respect to the item.


(iv) Section 4(j)(iv) of the Disclosure Schedule identifies each item of
Intellectual Property that any third party owns and that Target uses pursuant to
license, sublicense, agreement, or permission. The Sellers have delivered to the
Buyer correct and complete copies of all such licenses, sublicenses, agreements,
and permissions (as amended to date). With respect to each item of Intellectual
Property required to be identified in Section 4(j)(iv) of the Disclosure
Schedule:


(A) The license, sublicense, agreement, or permission covering the item is
legal, valid, binding, enforceable against Target, and in full force and effect;
 
(B) The license, sublicense, agreement, or permission will continue to be legal,
valid, binding, enforceable against Target, and in full force and effect on
identical terms following the consummation of the transactions contemplated
hereby;
 
(C) To Sellers’ Knowledge, no party to the license, sublicense, agreement, or
permission is in breach or default, and no event has occurred which with notice
or lapse of time would constitute a breach or default or permit termination,
modification, or acceleration thereunder;
 
(D) no party to the license, sublicense, agreement, or permission has repudiated
any provision thereof;
 
(E) With respect to each sublicense, the representations and warranties set
forth in subsections (A) through (D) above are true and correct with respect to
the underlying license;
 
(F) the underlying item of Intellectual Property is not subject to any
outstanding injunction, judgment, order, decree, ruling, or charge;
 
(G) no action, suit, proceeding, hearing, investigation, charge, complaint,
claim, or demand is pending or, to the Sellers’ Knowledge, is threatened that
challenges the legality, validity, or enforceability of the underlying item of
Intellectual Property; and
 
(H) Target has not granted any sublicense or similar right with respect to the
license, sublicense, agreement, or permission.
 
-15-

--------------------------------------------------------------------------------



 
(v) Target will not interfere with, infringe upon, misappropriate, or otherwise
come into conflict with, any Intellectual Property rights of third parties as a
result of the continued operation of its businesses as presently conducted.


(k) Tangible Assets. The Target owns or leases all machinery, equipment, and
other tangible assets necessary for the conduct of its business as presently
conducted. Each such tangible asset has been maintained in accordance with
Target’s normal practices, and is in good operating condition and repair
(subject to normal wear and tear).


(l) Contracts. Section 4(l) of the Disclosure Schedule lists the following
contracts and other agreements to which the Target is a party:


(i) any agreement (or group of related agreements) for the lease of personal
property including without limitation software to or from any Person providing
for lease payments in excess of $15,000 per annum;


(ii) any agreement (or group of related agreements) for the purchase or sale of
supplies, products or other personal property, or for the furnishing or receipt
of services, the performance of which will extend over a period of more than one
year, result in a material loss to the Target, or involve consideration in
excess of $15,000;


(iii) any agreement concerning a partnership or joint venture (which terms are
understood not to including any so-called “partnering” arrangements that are
referral relationships);


(iv) any agreement (or group of related agreements) under which it has created,
incurred, assumed, or guaranteed any indebtedness for borrowed money, or any
capitalized lease obligation, in excess of $15,000 or under which it has imposed
a Security Interest on any of its assets, tangible or intangible;


(v) any agreement under which the Target has incurred noncompetition obligations
or, outside of the ordinary course of business, has incurred
confidentiality obligations;


(vi) any agreement with any of the Sellers and their Affiliates;


(vii) any profit sharing, stock option, stock purchase, stock appreciation,
deferred compensation, severance, or other plan or arrangement for the benefit
of its current or former directors, officers, and employees;


(viii) any collective bargaining agreement;


(ix) any agreement with an employee (whether full-time or part-time) or
consultant that (i) either provides for severance benefits upon termination or
is not terminable at-will by the Target, or (ii) provides for annual
compensation of more than $100,000;
 
-16-

--------------------------------------------------------------------------------



 
(x) any agreement under which the Target has advanced or loaned any amount to
any of its directors, officers, and employees outside the Ordinary Course of
Business;


(xi) any agreement under which the consequences of a default or termination
would reasonably be expected to have a Material Adverse Effect on Target; or


(xii) any other agreement (or group of related agreements) the performance of
which involves consideration in excess of $15,000.


The Sellers have delivered to the Buyer a correct and complete copy of each
written agreement listed in Section 4(l) of the Disclosure Schedule (as amended
to date), and to Sellers’ Knowledge, a written summary of the terms of all oral
agreements referred to therein. With respect to each such agreement: (A) the
agreement is legal, valid, binding, enforceable, and in full force and effect,
subject to the Exception; (B) the agreement will continue to be legal, valid,
binding, enforceable, and in full force and effect on identical terms following
the consummation of the transactions contemplated hereby, except for the
Exception; (C) to Sellers’ Knowledge, no party is in breach or default, and no
event has occurred which with notice or lapse of time would constitute a breach
or default, or permit termination, modification, or acceleration, under the
agreement; and (D) to Sellers’ Knowledge, no party has repudiated any provision
of the agreement.


(m) Notes and Accounts Receivable. All notes and accounts receivable of the
Target are fairly reflected on Target’s books and records.


(n) Powers of Attorney. There are no outstanding powers of attorney executed on
behalf of Target.
 
(o) Insurance. Section 4(o) of the Disclosure Schedule lists each insurance
policy (including policies providing property, casualty, liability, and workers’
compensation coverage and bond and surety arrangements) that Target currently
maintains. With respect to each such insurance policy: (A) the policy is legal,
valid, binding, enforceable, and in full force and effect; (B) to the Sellers’
Knowledge, the policy will continue to be legal, valid, binding, enforceable,
and in full force and effect on identical terms following the consummation of
the transactions contemplated hereby; (C) neither Target nor, to Sellers’
Knowledge, any other party to the policy is in breach or default (including with
respect to the payment of premiums or the giving of notices), and no event has
occurred which, with notice or the lapse of time, would constitute such a breach
or default, or permit termination, modification, or acceleration, under the
policy; and (D) to Sellers’ Knowledge, no party to the policy has repudiated any
provision thereof.


(p) Litigation. Section 4(p) of the Disclosure Schedule sets forth each instance
in which Target (i) is subject to any outstanding injunction, judgment, order,
decree, ruling, or charge or (ii) is a party or, to the Knowledge of any of the
Sellers, has been overtly threatened to be made a party to any action, suit,
proceeding, hearing, or investigation of, in, or before any court or
quasi-judicial or administrative agency of any federal, state, local, or foreign
jurisdiction or before any arbitrator.
 
-17-

--------------------------------------------------------------------------------



 
(q) Product Warranty. To Sellers’ Knowledge, each product or service developed,
sold, leased, licensed, or delivered by Target has been in material conformity
with all applicable contractual commitments and all express and implied
warranties, and Target does not have any Liability for replacement or repair
thereof or other damages in connection therewith, subject only to the reserve
for warranty claims, if any, set forth in the Most Recent Balance Sheet, as
adjusted for the passage of time through the Closing Date in the Ordinary Course
of Business. No product or service manufactured, sold, leased, licensed or
delivered by Target is subject to any guaranty, warranty, or other indemnity
beyond the applicable terms and conditions of sale or lease. The Target has
delivered to Buyer complete and correct copies of the standard terms and
conditions of sale or lease or licensing of or providing of services by or for
Target (containing applicable guaranty, warranty, and indemnity provisions).


(r) Product Liability. To Sellers’ Knowledge, Target does not have any Liability
arising out of any injury to individuals or property as a result of the
ownership, possession, or use or license of any product manufactured, sold,
leased, licensed or delivered by Target.


(s) Employees. Except (i) for the termination of Donald C. Helt’s employment by
Target, effective as of the Closing, and (ii) as indicated in Section 4(s) of
the Disclosure Schedule, to the Knowledge of the Sellers, no executive, key
employee, or group of employees has any plans to terminate employment with
Target. Target is not a party to or bound by any collective bargaining
agreement. Target has not experienced any strikes, grievances, claims of unfair
labor practices, or other collective bargaining disputes. To Sellers’ Knowledge,
Target has not committed any unfair labor practice. To Sellers’ Knowledge, there
is no organizational effort presently being made or threatened by or on behalf
of any labor union with respect to employees of Target.


(t) Employee Benefits.


(i) Section 4(t) of the Disclosure Schedule lists each Employee Benefit Plan
that Target maintains, to which Target contributes or has any obligation to
contribute, or with respect to which Target has any material actual or potential
Liability.


(A) To Sellers’ Knowledge, each such Employee Benefit Plan (and each related
trust, insurance contract, or fund) has been maintained, funded and administered
in accordance with the terms of such Employee Benefit Plan and complies in form
and in operation in all material respects with the applicable requirements of
ERISA, the Code, and all other applicable laws, rules and regulations
(collectively, “Benefit Laws”).


(B) All required reports and descriptions (including annual reports to the
applicable governmental agency, summary annual reports, and summary plan
descriptions) have been timely filed and/or distributed in accordance with the
applicable Benefit Laws with respect to each such Employee Benefit Plan. The
requirements of COBRA have been met with respect to each such Employee Benefit
Plan which is an Employee Welfare Benefit Plan subject to COBRA.
 
-18-

--------------------------------------------------------------------------------



 
(C) All contributions (including all employer contributions and employee salary
reduction contributions) which are due have been made within the time period
prescribed by ERISA to each such Employee Benefit Plan that is an Employee
Pension Benefit Plan and all contributions for any period ending on or before
the Closing Date which are not yet due have been made to each such Employee
Pension Benefit Plan or accrued in accordance with the past custom and practice
of the Target. All premiums or other payments for all periods ending on or
before the Closing Date have been paid with respect to each such Employee
Benefit Plan which is an Employee Welfare Benefit Plan.


(D) Each such Employee Benefit Plan which is intended to meet the requirements
of a “qualified plan” under Code §401(a) has received a determination from the
Internal Revenue Service that such Employee Benefit Plan is so qualified, and
nothing has occurred since the date of such determination that could adversely
affect the qualified status of any such Employee Benefit Plan.


(E) The market value of assets under each such Employee Benefit Plan which is an
Employee Pension Benefit Plan (other than any Multiemployer Plan) equals or
exceeds the present value of all vested and nonvested Liabilities thereunder
determined in accordance with PBGC methods, factors, and assumptions applicable
to an Employee Pension Benefit Plan terminating on the date for determination.


(F) The Sellers have delivered to the Buyer correct and complete copies of the
plan documents and summary plan descriptions, the most recent determination
letter received from the Internal Revenue Service, the most recent annual report
(IRS Form 5500, with all applicable attachments) filed with the applicable
governmental agency if any with respect to all Employee Benefit Plans, and all
related trust agreements, insurance contracts, and other funding arrangements
which implement each such Employee Benefit Plan.


(ii) With respect to each Employee Benefit Plan that Target maintains, to which
Target contributes or has any obligation to contribute, or with respect to which
Target has any material actual or potential Liability:


(A) No such Employee Benefit Plan which is an Employee Pension Benefit Plan
(other than any Multiemployer Plan) has been completely or partially terminated
or been the subject of a “Reportable Event”. No proceeding by the PBGC to
terminate any such Employee Pension Benefit Plan (other than any Multiemployer
Plan) has been instituted or, to the Sellers’ Knowledge, overtly threatened.
 
-19-

--------------------------------------------------------------------------------



 
(B) There have been no “Prohibited Transactions” with respect to any such
Employee Benefit Plan. No fiduciary for any such Employee Benefit Plan has any
Liability for breach of fiduciary duty or any other failure to act or comply in
connection with the administration or investment of the assets of any such
Employee Benefit Plan. No action, suit, proceeding, hearing, or investigation
with respect to the administration or the investment of the assets of any such
Employee Benefit Plan (other than routine claims for benefits) is pending or, to
the Sellers’ Knowledge, overtly threatened.


(C) Target has not incurred any Liability to the PBGC (other than with respect
to PBGC premium payments not yet due) or otherwise under Title IV of ERISA
(including any withdrawal liability as defined in ERISA §4201) or under the Code
with respect to any such Employee Benefit Plan which is an Employee Pension
Benefit Plan, or under COBRA with respect to any such Employee Benefit Plan
which is an Employee Welfare Benefit Plan.


(D) Target does not contribute to, have any obligation to contribute to, or have
any Liability (including withdrawal liability as defined in ERISA §4201) under
or with respect to any Multiemployer Plan.


(iii) Target does not maintain, contribute to or have an obligation to
contribute to, or have any actual or potential Liability with respect to, any
Employee Welfare Benefit Plan providing medical, health, or life insurance or
other welfare-type benefits for current or future retired or terminated
employees, their spouses, or their dependents (other than in accordance with
COBRA).


(u) Guaranties. Target is neither a guarantor nor is otherwise liable for any
Liability or obligation (including indebtedness) of any other Person.


(v) Environmental, Health, and Safety Matters. To the Sellers’ Knowledge:
 
(i) Target and its respective predecessors and Affiliates have materially
complied and are in compliance with all Environmental, Health, and Safety
Requirements.


(ii) Without limiting the generality of the foregoing, Target has obtained and
materially complied with, and is in material compliance with, all permits,
licenses and other authorizations that are required pursuant to Environmental,
Health, and Safety Requirements for the occupation of its facilities and the
operation of its business.


(iii) Neither the Target nor its respective predecessors or Affiliates has
received any written or oral notice, report or other information regarding any
actual or alleged violation of Environmental, Health, and Safety Requirements,
or any liabilities or potential liabilities (whether accrued, absolute,
contingent, unliquidated or otherwise), including any investigatory, remedial or
corrective obligations, relating to any of them or its facilities arising under
Environmental, Health, and Safety Requirements.
 
-20-

--------------------------------------------------------------------------------



 
(iv) Neither Target nor its respective predecessors or Affiliates has treated,
stored, disposed of, arranged for or permitted the disposal of, transported,
handled, or released any substance, including without limitation any hazardous
substance, or owned or operated any property or facility (and no such property
or facility is contaminated by any such substance) in a manner that has given or
would give rise to liabilities, including any liability for response costs,
corrective action costs, personal injury, property damage, natural resources
damages or attorney fees, pursuant to the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, as amended (“CERCLA”), the Solid Waste
Disposal Act, as amended (“SWDA”) or any other Environmental, Health, and Safety
Requirements.


(v) Neither this Agreement nor the consummation of the transactions contemplated
by this Agreement will result in any obligations for site investigation or
cleanup, or notification to or consent of government agencies or third parties,
pursuant to any of the so-called “transaction-triggered” or “responsible
property transfer” Environmental, Health, and Safety Requirements.


(vi) The Target has not, either expressly or by operation of law, assumed or
undertaken any liability, including without limitation any obligation for
corrective or remedial action, of any other Person relating to Environmental,
Health, and Safety Requirements.


(vi) No facts, events or conditions relating to the past or present facilities,
properties or operations of Target will prevent, hinder or limit continued
compliance with Environmental, Health, and Safety Requirements, give rise to any
investigatory, remedial or corrective obligations pursuant to Environmental,
Health, and Safety Requirements, or give rise to any other liabilities (whether
accrued, absolute, contingent, unliquidated or otherwise) pursuant to
Environmental, Health, and Safety Requirements, including without limitation any
relating to onsite or offsite releases or threatened releases of hazardous
materials, substances or wastes, personal injury, property damage or natural
resources damage.


(w) Disclosure. The representations and warranties contained in this Section 4
do not contain any untrue statement of a material fact. No representation or
warranty contained in this Section 4 omits to state any material fact necessary
in order to make the statements therein, in light of the circumstances in which
they were made, not misleading.


5. Representations And Warranties Concerning Buyer. The Buyer represents and
warrants to the Sellers that the statements contained in this Section 5 are
correct and complete as of the date of this Agreement.


(a) Organization, Qualification, and Corporate Power. The Buyer is a corporation
duly organized, validly existing, and in good standing under the laws of the
State of Delaware, and is qualified to do business as a foreign corporation and
in good standing under the laws of the State of California. The Buyer has full
corporate power and authority and all licenses, permits, and authorizations
necessary to carry on the businesses in which it is engaged and to own and use
the properties owned and used by it. Correct and complete copies of the Buyer’s
certificate of incorporation and bylaws (as amended to date) are filed as
exhibits to the Buyer’s periodic and/or current reports filed with the U.S.
Securities and Exchange Commission (“SEC”).
 
-21-

--------------------------------------------------------------------------------



 
(b) Buyer Stock. All shares of Buyer Stock issued to Seller upon the Closing
will have been duly authorized, be validly issued, fully paid and nonassessable,
and be free and clear of any restrictions on transfer (other than any
restrictions under the Securities Act and state securities laws).


(c) Capitalization. The entire authorized capital stock of the Buyer consists
of: (i) 150,000,000 shares of Common Stock, par value $0.01 per share, of which
8,619,400 are issued and outstanding, and (ii) 29,795,816 shares of Preferred
Stock, par value $0.01 per share, of which (A) 1,608,612 shares are designated
Series A Preferred Stock, of which 1,605,598 are issued and outstanding, (B)
1,449,204 shares are designated Series B Preferred Stock, of which 1,449,204 are
issued and outstanding, (C) 21,738,000 shares of Series C Preferred Stock, of
which 916,667 are issued and outstanding, (D) 1,500,000 shares of Series D
Convertible Preferred Stock, of which 1,458,333.60 shares are issued and
outstanding, 1,500,000 shares of Series D-2 Convertible Preferred Stock, none of
which is issued or outstanding, and (E) 2,000,000 shares are undesignated
Preferred Stock, none of which are issued and outstanding. Except as disclosed
in any reports filed by the Buyer with the SEC since December 15, 2006, there
are no outstanding or authorized options, warrants, purchase rights,
subscription rights, conversion rights, exchange rights, or other contracts or
commitments that could require the Buyer to issue, sell, or otherwise cause to
become outstanding any of its capital stock, and no outstanding or authorized
stock appreciation, phantom stock, profit participation, or similar rights with
respect to the Buyer.


(d) SEC Reporting. The Buyer is in material compliance with all reporting
requirements under the Securities Act and the Securities Exchange Act. All
documents filed by the Buyer with the SEC on or after December 15, 2006 are in
material compliance with such Acts and SEC regulations promulgated thereunder,
and do not contain any untrue statement of a material fact or omit to state any
material fact necessary in order to make the statements and information
contained therein not misleading.


(e) Disclosure. The representations and warranties contained in this Section 5
do not contain any untrue statement of a material fact. No representation or
warranty contained in this Section 5 omits to state any material fact necessary
in order to make the statements therein, in light of the circumstances in which
they were made, not misleading.


6. Post-Closing Covenants. The Parties agree as follows with respect to the
period following the Closing.


(a) General. In case at any time after the Closing any further action is
necessary to carry out the purposes of this Agreement, each of the Parties will
take such further action (including the execution and delivery of such further
instruments and documents) as any other Party reasonably may request, all at the
sole cost and expense of the requesting Party (unless the requesting Party is
entitled to indemnification therefor under Section 8 below). The Sellers
acknowledge and agree that from and after the Closing the Buyer will be entitled
to possession of all documents, books, records (including Tax records),
agreements, and financial data of any sort relating to the Target in Sellers’
possession. Buyer shall provide Sellers with reasonable access to such records
as Sellers may reasonably require.
 
-22-

--------------------------------------------------------------------------------



 
(b) Litigation Support. In the event and for so long as any Party actively is
contesting or defending against any action, suit, proceeding, hearing,
investigation, charge, complaint, claim, or demand in connection with (i) any
transaction contemplated under this Agreement or (ii) any fact, situation,
circumstance, status, condition, activity, practice, plan, occurrence, event,
incident, action, failure to act, or transaction on or prior to the Closing Date
involving Target, each of the other Parties will cooperate with such Party and
such Party’s counsel in the contest or defense, make available such Party’s
personnel, and provide such testimony and access to such Party’s books and
records as shall be necessary in connection with the contest or defense, all at
the sole cost and expense of the contesting or defending Party (unless the
contesting or defending Party is entitled to indemnification therefor under
Section 8 below).


(c) Transition. For a period of three years commencing on the Closing, Sellers
will not take any action designed or intended to discourage any lessor,
licensor, licensee, customer, supplier, or other business associate of Target
from maintaining the same business relationships with the Target after the
Closing as it maintained with the Target prior to the Closing, and Sellers will
refer to the Buyer any customer inquiries relating to the business of developing
and reselling human resources information systems software, as conducted by the
Target as of the Closing. Nothing herein is intended to limit or reduce any of
Donald C. Helt’s obligations under the Consulting Agreement.


(d) Confidentiality. Each of the Sellers will treat and hold as such all of the
Confidential Information, refrain from using any of the Confidential Information
except in connection with this Agreement, and deliver promptly to the Buyer or
destroy, at the request and option of the Buyer, all tangible embodiments (and
all copies) of the Confidential Information which are in his possession. Upon
receipt of a written request by Target or Buyer, Sellers agree to surrender and
return to Target all documents, records, memoranda, notebooks and similar
repositories of Confidential Information of every character or description. In
the event that any of the Sellers is requested or required (by oral question or
request for information or documents in any legal proceeding, interrogatory,
subpoena, civil investigative demand, or similar process) to disclose any
Confidential Information, that Seller will notify the Buyer promptly of the
request or requirement so that the Buyer may seek an appropriate protective
order or waive compliance with the provisions of this Section 6(d). If, in the
absence of a protective order or the receipt of a waiver hereunder, any of the
Sellers is, on the advice of counsel, compelled to disclose any Confidential
Information to any tribunal, that Seller may disclose the Confidential
Information to the tribunal; provided, however, that the disclosing Seller shall
use his or her reasonable efforts to cooperate with any effort by the Buyer to
obtain, at the request and expense of the Buyer, an order or other assurance
that confidential treatment will be accorded to such portion of the Confidential
Information required to be disclosed as the Buyer shall designate. The foregoing
provisions shall not apply to any Confidential Information which is generally
available to the public immediately prior to the time of disclosure, or which
becomes generally available to the public other than by breach by any Seller of
his or her obligations under this Section 6(d).
 
-23-

--------------------------------------------------------------------------------



 
(e) Non-solicitation. Commencing on the Closing Date and for a period of three
(3) years from the Closing Date, no Seller shall directly or indirectly,
personally or through others, solicit or attempt to solicit (on the Sellers’ or
any of the Sellers’ own behalf or on behalf of any other person or entity) the
employment, consulting or independent contractor services of any employee of the
Company or Buyer or any of the Company’s or Buyer’s affiliates or subsidiaries
(solely to the extent such employee was known to such Seller as of the Closing).
Nothing in this paragraph is intended to limit or reduce any of Donald C. Helt’s
obligations under the Consulting Agreement.


(f) Non-competition. The Sellers agree and covenant that, except as set forth in
this Agreement, for a period of three (3) years from the Closing Date, they will
not directly or indirectly (whether as a representative, agent, partner, owner,
stockholder of otherwise), (i) engage in any software products business that is
competitive with the business of developing and reselling human resources
information system software products conducted by the Target as of the Closing,
or (ii) solicit business (with respect to any human resources information system
software product) from, or market any such product to, any customer or
prospective customer of the Target, the Buyer or any Affiliates of Buyer as of
the Closing Date. A “prospective customer” for purposes of this paragraph means:
a potential customer that was actively negotiating with the Target, the Buyer or
any Affiliates of Buyer on or within 120 days prior to the Closing Date. Nothing
in this paragraph is intended to limit or reduce any of Donald C. Helt’s
obligations under the Consulting Agreement. Further, the Consulting Agreement
shall not reduce, limit or modify the obligations of Donald C. Helt under
Section 6 of this Agreement.


(g) Acknowledgements.


(i) Sellers hereby acknowledge and agree that (A) Target has expended
considerable and substantial time, effort and capital resources to develop the
confidential information of Target (the “Proprietary Information”); (B) the
Proprietary Information is innovative and must receive confidential treatment to
protect Buyer’s competitive position in the market and Buyer’s proprietary
interest therein from irreparable damage and (C) the Proprietary Information and
all physical embodiments or other repositories of the same shall be and at all
times remain the sole and exclusive property of Target.


(ii) The parties hereto acknowledge and agree that (A) the covenants contained
in Sections 6(d) through 6(f) are incidental to the sale of the Target’s stock
to Buyer; (B) the covenants contained therein are reasonably necessary to
protect the interest of Buyer in whose favor said covenants are imposed; (C) the
restrictions imposed thereby are not greater than are necessary for the
protection of Target and Buyer in light of the substantial harm that Target and
Buyer will suffer should there be a breach of any such covenant; (D) the period
of restriction and extent of restriction contained therein are fair and
reasonable in that Target’s business is national in scope and in that they are
reasonably required for the protection of Target and Buyer; (E) the nature, kind
and character of the activities the Sellers are prohibited to engage in as
described therein are reasonable and necessary to protect Target and Buyer and
shall not be interpreted or construed as prohibiting the Sellers from rendering
any other services or performing any other activities not referenced therein,
and (F) the covenants and agreements of the Sellers contained therein have been
specifically negotiated by the parties and are material inducements to Buyer to
enter into this Agreement, and, but for such covenants made by the Sellers
herein, Buyer would not have entered into this Agreement.
 
-24-

--------------------------------------------------------------------------------



 
(iii) The Sellers acknowledge and agree that each of the covenants and
agreements contained in Sections 6(d) through 6(f) is made in consequence of and
as a specific inducement to Buyer to enter into this Agreement and to protect
and preserve the benefit of this Agreement to Target and Buyer; that each of the
covenants contained therein is reasonable and necessary to protect and preserve
the benefits to be received by Buyer under this Agreement; irreparable loss and
damage will be suffered by Target and Buyer should the Sellers breach any of
such covenants and agreements; each of such covenants and agreements is
separate, distinct and severable not only from the other of such covenants and
agreements but also from the other and remaining provisions of this Agreement;
and that the unenforceability of any such covenant or agreement shall not affect
the validity or enforceability of any other such covenant or agreements or any
other provision or provisions of this Agreement. In the event Target or Buyer
should seek an injunction hereunder, the Seller hereby waives any requirement
that Target or Buyer submit proof of the economic value of any Proprietary
Information.


(iv) If the provisions of Sections 6(d) through 6(f) should ever be adjudicated
to exceed the time, geographic or other limitations permitted by applicable law
in any jurisdiction, then such provisions shall be deemed reformed in such
jurisdiction to the maximum time, geographic or other limitation permitted by
applicable law.


(v) Nothing contained in this Article 6 shall restrict any Seller from being a
less than five percent (5%) stockholder of any corporation that directly or
indirectly competes with Target, Buyer or any Affiliate of Buyer, provided the
stock of such competing corporation is publicly held and such Seller is not
otherwise involved as an officer, director, employee, consultant or agent of
such corporation.


(vi) The Sellers’ obligations under the Sellers’ covenants and agreements
contained in Section 6(f) are conditioned upon Buyer’s performance of its
obligations under Section 2 within 30 days after written notice of
non-performance from Sellers but otherwise all of Sellers’ obligations contained
in this Section 6 shall be construed as agreements independent of any other
agreement between Buyer, Target and Sellers to Buyer. The Buyer’s failure to
perform its obligations under Section 2 for 30 days after written notice of
non-performance from Sellers to Buyer shall constitute a defense to Buyer’s
enforcement of Sellers’ covenants and agreements contained in Section 6(f) ; and
otherwise the existence of any other claim or cause of action of the Sellers
against Buyer or Target, whether predicated on this Agreement or otherwise,
shall not constitute a defense to the enforcement by Buyer or Target of any of
such covenants and agreements.


(h) Severability. It is the parties’ express intention that if a court of
competent jurisdiction finds or holds any provision of Sections 6(d) through
6(f) to be excessively broad as to time, duration, geographical scope, activity
or subject, such provision shall then be construed by limiting or reducing it so
as to comport with then applicable law. In the event any such provision cannot
be limited or reduced so as to comport with then applicable law, then such
provision of Sections 6(d) through 6(f) shall be severable from all other
provisions of Sections 6(d) through 6(f), and the other provisions of Sections
6(d) through 6(f) shall continue to be enforceable to the fullest extent
allowable.
 
-25-

--------------------------------------------------------------------------------



 
(i) Injunctive Relief. It is hereby acknowledged and agreed by the parties that
the Sellers’ violation of any of their covenants in Sections 6(d) through 6(f)
would cause damages to the Company and Buyer that would be difficult or
impossible to ascertain or quantify. Therefore, it is expressly agreed that the
Buyer, in addition to any other remedies it may have, shall be entitled to seek
injunctive relief against the Sellers in the event of any such breach or
threatened breach.


(j) Award of Fees to Prevailing Party. In any court action relating to Sections
6(d) through 6(f), the court may make a determination regarding which party’s
legal position in such matter is the more substantially correct (the “Prevailing
Party”) and require the other party to pay the reasonable legal and other
professional fees and costs incurred by the Prevailing Party in connection with
such action.


7. Items Delivered at Closing.


(a) Items Delivered to Buyer. At Closing, Sellers shall deliver to Buyer the
following:


(i) stock certificates representing all of the Target Shares, endorsed in blank
or accompanied by duly executed assignment documents;


(ii) all of the third party consents specified in Section 3(a)(ii) of the
Disclosure Schedule; provided, however, if any consents have not been obtained,
the Closing shall not be delayed and Buyer and Sellers will use all reasonable
efforts to obtain such consents after the Closing;


(iii) counterparts of the Consulting Agreement, executed by Donald C. Helt;


(iv) evidence reasonably satisfactory to the Buyer that the Excluded Loans have
been fully satisfied or terminated;


(v) resignations, effective as of the Closing, of each director and officer of
the Target;


(vi) Donald C. Helt’s resignation from employment with the Company;


(vii) counterparts of the Registration Rights Agreement, executed by the
Sellers; and


(viii) counterparts of the Escrow Agreement, executed by Sellers.


(b) Items Delivered to Sellers. At Closing, Buyer shall deliver to Sellers the
following:
 
-26-

--------------------------------------------------------------------------------



 
(i) the Closing Payment and the Buyer Stock, as specified in Section 2(b) above;


(ii) counterparts of the Consulting Agreement, executed by the Buyer; and


(iii) counterparts of the Registration Rights Agreement, executed by the Buyer.


(iv) counterparts of the Escrow Agreement, executed by Buyer and Escrow Holder.


(c) Items Delivered to Don Helt. Immediately prior to the Closing, Target shall
deliver to Donald C. Helt payment in full for all accrued salary, bonuses,
unused vacation and other employment compensation through the day immediately
preceding the Closing Date, in each case subject to mandatory payroll taxes and
withholdings. Additionally, Target shall transfer ownership to Mr. Helt of the
portable computer workstation regularly used by Mr. Helt in performing services
for the Target prior to the Closing, including without limitation, the laptop
computer, monitor, printer, docking station and all related accessories,
peripherals and software. For clarification only, Mr. Helt owns, and shall be
entitled to retain from and after the Closing, all of his personal items, such
as artwork, books and awards, notwithstanding that such items are currently
located at the Target’s office.


8. Remedies for Breaches of This Agreement; Covenants.


(a) Survival of Representations and Warranties. All of the representations and
warranties of the Sellers and Target contained in Sections 4(d), (e), (f), and
(g) and Sections 4(i) through 4(w) above shall survive the Closing hereunder and
continue in full force and effect for a period of one (1) year thereafter;
provided, however, that such representations and warranties shall survive
forever to the extent of a warranty or representation of Sellers that any Seller
knew was untrue at the time this Agreement was executed by the Sellers. Buyer’s
representations and warranties contained in Section 5(d) and 5(e) shall survive
the Closing hereunder and continue in full force and effect for a period of one
(1) year thereafter; provided, however, that any such representation and
warranty shall survive indefinitely to the extent that Buyer knew it was
inaccurate at the date of this Agreement. All of the other representations and
warranties of the Parties contained in this Agreement (including the
representations and warranties of the Sellers contained in Sections 4(a), (b),
(c) and (h) above) shall survive the Closing and continue in full force and
effect subject to any applicable statutes of limitations.
 
-27-

--------------------------------------------------------------------------------



 
(b) Indemnification Provisions for Benefit of the Buyer.


(i) In the event any of the Sellers breaches any of his or her representations,
warranties, and covenants contained herein (other than the covenants in Section
2(a) above and the representations and warranties in Section 3(a) above), and,
if there is an applicable survival period pursuant to Section 8(a) above,
provided that the Buyer makes a written claim for indemnification against any of
the Sellers pursuant to Section 8(e) by delivering a Claim Notice within such
survival period, then the Sellers shall jointly and severally indemnify the
Buyer and Target from and against any Adverse Consequences the Buyer or Target
suffers resulting from, arising out of, or caused by the breach; provided,
however, that the Sellers shall have no obligation to so indemnify the Buyer and
Target from and against any Adverse Consequences resulting from, arising out of,
or caused by the breach of any representation or warranty of the Sellers or
Target contained in Sections 4(d), (e), (f), and (g) and Sections 4(i) through
4(w) above, so long as such breach was not a willful breach or a breach arising
out of a fraudulent warranty or representation by a Seller or Target
(collectively, the “Limited Coverage Claims”), until Buyer or Target has
suffered Adverse Consequences by reason of all such breaches in excess of a
$25,000.00 aggregate threshold, and then only to the extent that Buyer’s or
Target’s Adverse Consequences from Limited Coverage Claims exceed such
threshold.


(ii) In the event any of the Sellers or Target breaches any of his, her or its
covenants contained herein or any of his, her or its representations and
warranties in Section 3(a) above, and, if there is an applicable survival period
pursuant to Section 8(a) above, provided that the Buyer makes a written claim
for indemnification against any of the Sellers pursuant to Section 8(e) below by
delivering a Claim Notice within such survival period, then the Sellers shall
indemnify the Buyer and Target from and against any Adverse Consequences the
Buyer or Target suffers resulting from, arising out of, or caused by the breach.


(iii) Without deduction for the $25,000 threshold described in Section 8(b)(i)
above, each Seller agrees to jointly and severally indemnify the Buyer and
Target from and against any Adverse Consequences the Buyer or Target may suffer
resulting from, arising out of, or caused by (A) any Liability of Target for any
Taxes of the Target with respect to any Tax year or other time period ending on
the Closing Date or on any day preceding the Closing Date, (B)  the matters
described in Schedule 3(a)(v) of the Disclosure Schedule and any claims,
liabilities or obligations related thereto or arising thereunder, or (C) the
matters described in Schedule 4(f) of the Disclosure Schedule and any claims or
lawsuits related thereto or arising thereunder (the “Customer Matters”). Any
claim by Buyer or Target seeking indemnification from Sellers with respect to
any of the Customer Matters must be made by such party submitting a Claim Notice
to Sellers within the two-year period commencing on the date hereof (the “Claim
Period”), and Sellers shall have no obligation to indemnify Buyer or Target with
respect to any of the Customer Matters as to which a Claim Notice is not
submitted to Sellers by Buyer or Target during the Claim Period. Sellers’
indemnity obligations shall continue, and shall not terminate at the end of the
Claim Period, with respect to any of the Customer Matters that is the subject of
a Claim Notice submitted by the Buyer or Target to Sellers during the Claim
Period.
 
-28-

--------------------------------------------------------------------------------



 
Buyer agrees not to initiate communications regarding the Customer Matters with
the customers involved in the Customer Matters or their representatives. Buyer
shall promptly provide to Sellers any written communications (or notify Sellers
in writing regarding any oral communications) received by Target’s management
from such customers or their representatives and shall not respond to such
communications without the prior approval, not to be unreasonably withheld,
delayed or conditioned, by Sellers. Further, Buyer shall notify Sellers promptly
in writing when Buyer becomes aware of any claim asserted against Buyer and/or
the Target with respect to any Customer Matter, and Sellers shall then be
entitled to control any efforts to settle or compromise such claim with the
adverse party (a “Claimant”), for a 120-day period from such written notice;
provided, however, that Sellers shall promptly inform Buyer of all oral
communications between Sellers and such Claimant and promptly provide copies to
Buyer of all written communications between Sellers and Claimant. During such
period, Sellers shall be entitled to settle or compromise such claim with the
Claimant if: (i) Sellers obtain a complete release of Target and/or Buyer, as
applicable, from such claim, in a form reasonably acceptable to Buyer;
(ii) Sellers pay any consideration payable to the Claimant required by such
settlement or compromise; and (iii) such settlement or compromise does not
include any terms that restrict Target’s or Buyer’s business or impose any
performance obligations on Target or Buyer. During such period, Buyer shall
reasonably cooperate with Sellers’ efforts to settle or compromise such claim,
and shall not communicate with the Claimant, except that Buyer may take any
action reasonably necessary to defend against such claim or to preserve any
rights it may have against Sellers or claimant or any other person or entity.


(iv) The right to indemnification based upon representations, warranties,
covenants and obligations shall not be affected by any examination, inspection,
audit or other investigation conducted by Buyer with respect to, or any
Knowledge acquired at any time with respect to, the accuracy or inaccuracy of or
compliance with any such representation, warranty, covenant or obligation. Buyer
represents and warrants to the Sellers that it does not have Knowledge of any
inaccuracy of any representation or warranty of Sellers or the Target set forth
in this Agreement.
 
(c) Indemnification Provisions for Benefit of the Sellers.
 
(i) In the event the Buyer breaches any of its representations, warranties, and
covenants contained herein, then the Buyer agrees to indemnify each of the
Sellers from and against any Adverse Consequences the Sellers suffer resulting
from, arising out of, or caused by the breach.
 
(ii) Buyer agrees to indemnify the Sellers from and against any Adverse
Consequences any Seller may suffer resulting from, arising out of, or caused by
any Liability of Target for any Taxes of the Target with respect to any Tax year
(or shorter Tax period) ending after the Closing Date.
 
(iii) The right to indemnification based upon representations, warranties,
covenants and obligations shall not be affected by any examination, inspection,
audit or other investigation conducted by the Sellers with respect to, or any
Knowledge acquired at any time with respect to, the accuracy or inaccuracy of or
compliance with any such representation, warranty, covenant or obligation.
Sellers represent and warrant to the Buyer that they do not have Knowledge of
any inaccuracy of any representation, or warranty of Buyer set forth in this
Agreement.
 
-29-

--------------------------------------------------------------------------------


 
(d) Adjustment to Purchase Price. All indemnification payments under this
Section 8 shall be deemed adjustments to the Purchase Price.


(e) Claim Notice; Notice of a Disputed Claim.


(i) Any Party seeking indemnification hereunder (an “Indemnified Party”) shall
deliver to the Party from whom indemnification is sought (the “Indemnifying
Party”) a written notice (“Claim Notice”) that the Indemnified Party has
suffered Adverse Consequences and providing the facts alleged as the basis for
such claim and the section or sections of this Agreement alleged to have been
violated and the estimated total dollar amount of the Adverse Consequences
claimed. In the event that the Indemnifying Party disputes liability for, or the
amount of, the Adverse Consequences set forth in the Claim Notice, the
Indemnifying Party shall notify the Indemnified Party in writing of such dispute
(“Notice of a Disputed Claim”) and specify the amount disputed and basis
therefor and the amount the Indemnifying Party believes to be the correct
amount, if any, within thirty (30) days notice after receipt of the Claim
Notice. Failure to give a timely objection hereunder shall not constitute a
waiver of the right to dispute such Claim Notice, except if and to the extent
that such failure results in Adverse Consequences to the Indemnified Party.
 
(ii) If a written Notice of a Disputed Claim is sent pursuant to paragraph (i)
above, the Indemnified Party and Indemnifying Party shall, during the thirty
(30) days following the date of such delivery, negotiate in good faith to
resolve the Disputed Claim and reach a resolution of the matter on an expedited
basis. If, during such resolution period, the Parties are unable to reach
agreement, either Sellers or Buyer may pursue resolution of such Disputed Claim
in accordance with Section 10(o).
 
(iii) With respect to a Claim Notice that relates to a claim by a third party,
the Indemnified Party shall provide such Claim Notice within ten (10) days after
it becomes aware of the assertion of such a claim, provided that failure to give
timely notice shall not be a bar to indemnification except if and to the extent
that such failure is prejudicial to the defense of such claim. The Indemnifying
Party shall have the right to assume the defense of such claim and to settle or
compromise such claim with the consent of the Indemnified Party, such consent
not to be unreasonably withheld, and provided that no consent shall be required
if the settlement or compromise includes a complete release of the Indemnified
Party by the claimant. The Indemnified Party shall fully cooperate in the
defense of such third party claim, as may be reasonably requested by the
Indemnifying Party.


(f) Limitations on Seller Indemnification by Target. Except to the extent of
available insurance coverage and provided Buyer consents to allow such claim to
be tendered to the applicable insurance company in Buyer’s sole discretion (and
with the intent that no insurance coverage will benefit any Seller with respect
to a breach of a warranty, representation or covenant of such Seller under this
Agreement), each of the Sellers hereby agrees that he or she will not make any
claim for indemnification against Target by reason of the fact that he or she
was a director, officer, employee, or agent of Target or was serving at the
request of Target as a partner, trustee, director, officer, employee, or agent
of another entity (whether such claim is for judgments, damages, penalties,
fines, costs, amounts paid in settlement, losses, expenses, or otherwise and
whether such claim is pursuant to any statute, charter document, bylaw,
agreement, or otherwise) with respect to any action, suit, proceeding,
complaint, claim, or demand brought after the Closing by the Buyer against such
Seller pursuant to this Agreement or the Exhibits hereto.
 
-30-

--------------------------------------------------------------------------------



 
(g) Limit on Liability. Anything herein notwithstanding, except for (i) Adverse
Consequences due to fraud or fraudulent or intentional misrepresentation by
Sellers, (ii) indemnification claims arising under Section 8(b)(i) regarding the
representations set forth in Section 3(a)(iii) and Section 4(a), (b), (c) and
(h), and (iii) indemnification claims arising under Section 8(b)(ii) or Section
8(b)(iii)(A) or (B), Sellers’ aggregate liability to Buyer under this Section 8
shall not exceed $500,000.00.


Anything herein notwithstanding, except for Adverse Consequences due to fraud or
fraudulent or intentional misrepresentation by Sellers, Sellers’ aggregate
liability to Buyer under this Section 8 solely with respect to any Adverse
Consequences suffered by Target or Buyer due to or with respect to the Customer
Matters shall not exceed $250,000.00 (the “Customer Cap”); provided, however,
that the Customer Cap shall not reduce Sellers’ obligations under this Section 8
except as expressly provided for in this subparagraph with respect to the
Customer Matters.


From and after the Closing, except for damages arising out of fraud or
fraudulent or intentional misrepresentation by a Seller, Buyer’s sole right to
monetary damages against any Seller for any breach of any warranty or
representation arising under this Agreement shall be under this Section 8. For
clarification, Buyer’s remedies with respect to a breach of Seller’s obligation
under Section 2 shall not be adversely affected or restricted by this Section
8(g).


(h)  Right to Set-Off. Subject to and in accordance with the terms of the Escrow
Agreement, Buyer may assert, in good faith, that it is entitled to set-off
against the Deferred Payment any amount (“Claimed Amount”) to which it asserts,
in good faith, that it is entitled under this Section 8. The exercise of a right
of set-off by Buyer in good faith, whether or not ultimately determined to be
justified, will not constitute a breach of Section 8 hereof. Neither the
exercise of, nor the failure to exercise, such right of set-off will constitute
an election of remedies or limit Buyer in any manner in the enforcement of any
other remedies that may be available to Buyer.
 
9. Tax Matters. The following provisions shall govern the allocation of
responsibility as between Buyer and Sellers for certain Tax matters of Target
following the Closing Date:


(a) Tax Periods Ending on or Before the Closing Date. Sellers shall, at their
expense, prepare or cause to be prepared and file or cause to be filed all Tax
Returns for the Target for all Tax years (or shorter Tax periods) ending on the
Closing Date or on any day preceding the Closing Date. Sellers shall pay all of
Target’s Taxes for such time periods (collectively, “Pre-Closing Taxes”), except
for those Tax Liabilities that are included in the determination of Closing Net
Equity as defined in Section 2 above. Sellers shall provide a copy of all such
filed Tax Returns to Buyer when such returns are filed. If the Target is
assessed any additional Pre-Closing Taxes by a Tax authority, Sellers shall
either (i) elect, at Sellers’ sole cost, to have Target contest such assessment,
in which case Sellers shall pay all amounts finally determined to be owing for
Pre-Closing Taxes plus penalties and interest, if any, upon the conclusion of
such contest; or (ii) pay on demand such assessed Pre-Closing Taxes plus
penalties and interest, if any.
 
-31-

--------------------------------------------------------------------------------



 
(b) Tax Periods Ending After the Closing Date. Buyer shall, at its expense,
prepare or cause to be prepared and file or cause to be filed all Tax Returns of
the Target for all Tax years (or shorter Tax periods) ending after the Closing
Date. Buyer shall pay or cause to be paid all of Target’s Taxes for such time
periods.


(c) Cooperation on Tax Matters. Buyer, the Target and Sellers shall cooperate
fully, as and to the extent reasonably requested by the other party, in
connection with the filing of Tax Returns pursuant to this Section 9and any
audit, litigation or other proceeding with respect to Taxes. Such cooperation
shall include the retention and (upon the other Party’s request) the provision
of records and information which are reasonably relevant to any such audit,
litigation or other proceeding and making employees available on a mutually
convenient basis to provide additional information and explanation of any
material provided hereunder.


10. Miscellaneous.


(a) Nature of Certain Obligations. All of the representations, warranties and
covenants of each of the Sellers in this Agreement are joint and several
obligations.


(b) Press Releases and Public Announcements. No Party shall issue any press
release or make any public announcement relating to the subject matter of this
Agreement (“Press Release”) prior to the Closing without the prior written
approval of the Buyer and the Sellers. Sellers may not issue any Press Release
after the Closing without the prior approval of the Buyer, and Buyer may not
issue any Press Release after the Closing without the prior approval of the
Sellers, in each case, which approval shall not be unreasonably withheld or
conditioned. 


(c) No Third-Party Beneficiaries. This Agreement shall not confer any rights or
remedies upon any Person other than the Parties and their respective successors
and permitted assigns.


(d) Entire Agreement. This Agreement (including the exhibits and schedules
attached hereto) constitutes the entire agreement among the Parties and
supersedes any prior understandings, agreements, or representations by or among
the Parties, written or oral, to the extent they related in any way to the
subject matter hereof.


(e) Succession and Assignment. This Agreement shall be binding upon and inure to
the benefit of the Parties named herein and their respective successors and
permitted assigns. No Party may assign either this Agreement or any of his, her
or its rights, interests, or obligations hereunder without the prior written
approval of the Buyer and the Sellers; provided, however, that after the
Closing, Buyer may assign this Agreement and its rights hereunder together with
a sale of substantially all the assets or business of the Buyer to the assignee,
or to the surviving corporation in a merger, reorganization or any other similar
transaction with Buyer, so long as (i) the Deferred Payment already has been, or
is concurrently with such assignment, paid in full to Sellers, and (ii) such
assignee or surviving corporation agrees to assume all obligations of the Buyer
hereunder.
 
-32-

--------------------------------------------------------------------------------



 
(f) Counterparts. This Agreement may be executed in one or more counterparts and
by facsimile, each of which shall be deemed an original but all of which
together will constitute one and the same instrument.


(g) Headings. The section headings contained in this Agreement are inserted for
convenience only and shall not affect in any way the meaning or interpretation
of this Agreement.


(h) Notices. All notices, requests, demands, claims, and other communications
hereunder must be in writing. Any notice, request, demand, claim, or other
communication hereunder shall be deemed duly given two business days after it is
sent by registered or certified mail, return receipt requested, postage prepaid,
and addressed to the intended recipient as set forth below:



 
If to the Sellers or the Company prior to the Closing:
   
 
Donald C. Helt
   
P.O. Box 622
   
Kentfield, CA 94914-0622
       
with a copy to:
Steven R. Harmon
   
Morgan Miller Blair, a Law Corporation
   
1331 N. California Blvd., Suite 200
   
Walnut Creek, CA 94596-4544
   
Fax: (925) 274-7532
 
 
If to the Buyer or the Company after the Closing:
         
BPO MANAGEMENT SERVICES, INC.
   
Attention: Patrick Dolan and Jim Cortens
   
1290 N. Hancock Street, Suite 202
   
Anaheim Hills, CA 92807
   
Fax: (714) 974-4771
       
With a copy to:
Jack T. Cornman, Esq.
 
 
Cornman & Swartz
   
19800 MacArthur Blvd., Suite 820
   
Irvine, CA 92612
   
Fax: (949) 224 1505

 
Any Party may send any notice, request, demand, claim, or other communication
hereunder to the intended recipient at the address set forth above using any
other means (including personal delivery, expedited courier, messenger service,
telecopy, telex, ordinary mail, or electronic mail), but no such notice,
request, demand, claim, or other communication shall be deemed to have been duly
given unless and until it actually is received by the intended recipient. Any
Party may change the address to which notices, requests, demands, claims, and
other communications hereunder are to be delivered by giving the other Parties
notice in the manner herein set forth.
 
-33-

--------------------------------------------------------------------------------



 
(i) Governing Law.  This Agreement shall be governed by and construed in
accordance with the internal laws of the State of California, without giving
effect to any choice or conflict of law provision or rule that would cause the
application of the laws of any jurisdiction.


(j) Amendments and Waivers. No amendment of any provision of this Agreement
shall be valid unless the same shall be in writing and signed by the Buyer and
the Sellers. No waiver by any Party of any default, misrepresentation, or breach
of warranty or covenant hereunder, whether intentional or not, shall be deemed
to extend to any prior or subsequent default, misrepresentation, or breach of
warranty or covenant hereunder or affect in any way any rights arising by virtue
of any prior or subsequent such occurrence.


(k) Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction.


(l) Expenses. Buyer will bear its costs and expenses (including legal fees and
expenses) incurred in connection with this Agreement and the transactions
contemplated hereby. Target and Sellers will bear their respective costs and
expenses (including legal fees and expenses) incurred in connection with this
Agreement and the transactions contemplated hereby, it being understood that
Sellers shall not bear any responsibility for any such costs or expenses of
Target incurred after the Closing.
 
(m) Construction. The Parties have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any of the provisions of
this Agreement. Any reference to any federal, state, local, or foreign statute
or law shall be deemed also to refer to all rules and regulations promulgated
thereunder, unless the context requires otherwise. The word “including” shall
mean including without limitation.


(n) Specific Performance. Each of the Parties acknowledges and agrees that the
other Parties would be damaged irreparably in the event any of the provisions of
this Agreement are not performed in accordance with their specific terms or
otherwise are breached. Accordingly, each of the Parties agrees that the other
Parties shall be entitled to an injunction or injunctions to prevent breaches of
the provisions of this Agreement and to enforce specifically this Agreement and
the terms and provisions hereof in any action instituted in any court permitted
under Section 10(o) below and having jurisdiction over the Parties and the
matter, in addition to any other remedy to which they may be entitled, at law or
in equity.
 
-34-

--------------------------------------------------------------------------------



 
(o)  Submission to Jurisdiction. Except as provided otherwise in the Escrow
Agreement, each of the Parties submits to the exclusive jurisdiction of any
state or federal court sitting in the State of California located in Orange
County, California, and San Francisco County, California, in any action or
proceeding arising out of or relating to this Agreement, and agrees that any and
all claims in respect of the action or proceeding may be heard and determined in
any such court. Each Party also agrees not to bring any action or proceeding
arising out of or relating to this Agreement in any other court. Each of the
Parties waives any defense of inconvenient forum to the maintenance of any
action or proceeding so brought and waives any bond, surety, or other security
that might be required of any other Party with respect thereto.




SEE NEXT PAGE FOR SIGNATURES

 

-35-

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first above written.





 
“Buyer”
     
BPO MANAGEMENT SERVICES, INC., a Delaware corporation
     
By: __________________________________________
 
Name: ________________________________________
 
Title: _________________________________________
     
“Target” or “Company”
     
HUMAN RESOURCE MICRO-SYSTEMS, INC., a California corporation
     
By: ________________________________________
 
Donald C. Helt, President
     
“Sellers”
          ________________________________________  
Donald C. Helt, as trustee of the Donald C. and
Bridget B. Helt Revocable Trust dated April 24, 2003
      ________________________________________  
Bridget B. Helt, as trustee of the Donald C. and
Bridget B. Helt Revocable Trust dated April 24, 2003
       



 

-36-

--------------------------------------------------------------------------------



STOCK PURCHASE AGREEMENT
EXHIBIT LIST


Exhibit A - Form of Consulting Agreement
Exhibit B - Form of Registration Rights Agreement
Exhibit C - Form of Escrow Agreement
 
 
 
 
 
-37-




